 Case 4:21-cv-10115-SDD-DRG ECF No. 5, PageID.23 Filed 05/27/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KENNETH WRIGHT, No. 307677,                          Case No. 4:21-cv-10115

      Plaintiff,                                     Stephanie Dawkins Davis
v.                                                   U.S. District Judge

HEIDI WASHINGTON, WILLIS CHAPMAN,
UNKNOWN PURDOM, UNKNOWN WISNER,
UNKNOWN RIVARD, AND CANDY DONAHUE,

     Defendants.
____________________________________________/

      OPINION AND ORDER OF PARTIAL SUMMARY DISMISSAL
        AND DIRECTING PLAINTIFF TO SHOW CAUSE WHY
                CASE SHOULD NOT BE DISMISSED

      This is a pro se prisoner civil rights case. Plaintiff, Kenneth Wright, is

incarcerated at the Macomb Correctional Facility in New Haven, Michigan.

Plaintiff sues six individually named employees of the Michigan Department of

Corrections, claiming that they acted with deliberate indifference to his health and

safety when they forced him to carry another prisoner who was incapacitated up a

flight of stairs. He asserts that he was thereby exposed to the risk of contracting

COVID-19 and he injured his back. The court will summarily dismiss the case for

Plaintiff’s failure to state a claim against Defendants Washington and Chapman,

and it will order Plaintiff to show cause why the case should not be dismissed with

respect to the remaining Defendants.


                                          1
 Case 4:21-cv-10115-SDD-DRG ECF No. 5, PageID.24 Filed 05/27/21 Page 2 of 8




I.    STANDARD OF DECISION

      Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a

short and plain statement of the claim showing that the pleader is entitled to relief,”

as well as “a demand for the relief sought.” FED. R. CIV. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). While this pleading standard does not require “detailed” factual

allegations, id., it does require more than the bare assertion of legal conclusions or

“an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers labels and conclusions or

a formulaic recitation of the elements of a cause of action will not do.” Id. “Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” Id.

      Plaintiff has been granted leave to proceed without prepayment of the filing

fee for this action due to his indigence. Under the Prison Litigation Reform Act

(“PLRA”), the Court is required to sua sponte dismiss an in forma pauperis

complaint before service on a defendant if it determines that the action is frivolous

or malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief against a defendant who is immune from such relief. See 42

U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). Similarly, the court is required to


                                            2
 Case 4:21-cv-10115-SDD-DRG ECF No. 5, PageID.25 Filed 05/27/21 Page 3 of 8




dismiss a complaint seeking redress against government entities, officers, and

employees that it finds to be frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915A(b). A complaint is frivolous if it

lacks an arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989).

II.   COMPLAINT

      Plaintiff names six Defendants: (1) Heidi Washington, Director of the

Michigan Department of Corrections, (2) Willis Chapman, Warden, (3) Sgt.

Unknown Purdom, (4) Corrections Officer Unknown Wisner, (5) Nurse Unknown

Rivard, and (6) Nurse Candy Donahue.

      The complaint is terse. Plaintiff asserts that on March 12, 2020, the MDOC

put an order in effect to protect prisoners from contracting COVID-19. He also

asserts that he has a bottom-bunk detail due to a prior back injury.

      Plaintiff states that on July 31, 2020, he “was forced by all defendants

Purdom, Wisner, Rivard, and Donahue to physically pick up prisoner Perry-El

#135959 who was experiencing cardiac arrest. Prisoner Perry-El was soiled in

urine and unresponsive. Plaintiff was not provided gloves or PPE gear in the midst

of this COVID-19 pandemic. Plaintiff was forced to carry prisoner Perry-El up a

flight of stairs while all defendants stood by idly watching and not rendering aid or


                                          3
 Case 4:21-cv-10115-SDD-DRG ECF No. 5, PageID.26 Filed 05/27/21 Page 4 of 8




assistance.” (ECF No. 1, PageID.4-5). He asserts that since the incident he has

been experiencing non-stop excruciating back pain.

       Plaintiff does not allege whether any of the Defendants knew of his pre-

existing back condition. He does not allege that he contracted COVID-19. Nor

does Plaintiff assert any additional facts surrounding the incident.

III.   DISCUSSION

       First, with respect to Defendants Washington and Chapman, Plaintiff fails to

allege facts showing that these Defendants were present or directly involved in the

incident. Government officials may not be held liable for the unconstitutional

conduct of their subordinates under a theory of respondeat superior or vicarious

liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep't of Soc. Servs., 436

U.S. 658, 691 (1978). A claimed constitutional violation must be based upon

active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir.

2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s

subordinates are not enough, nor can supervisory liability be based on the mere

failure to act. Grinter, 532 F.3d at 576. “[A] plaintiff must plead that each

Government-official defendant, through the official's own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff fails to allege that

Defendants Washington or Chapman engaged in any active unconstitutional

behavior. Accordingly, he fails to state a claim against them.


                                           4
 Case 4:21-cv-10115-SDD-DRG ECF No. 5, PageID.27 Filed 05/27/21 Page 5 of 8




      With respect to the remaining four Defendants, to bring a claim under the

Eighth Amendment “cruel and unusual punishments” provision, a plaintiff must

satisfy a two-prong test that encompasses an objective element and a subjective

element. See Wilson v. Seiter, 501 U.S. 294, 297-98 (1991). The objective

element asks whether the deprivation the plaintiff experienced was sufficiently

serious. Id. The subjective element asks whether the defendant officials acted

with a sufficiently culpable state of mind. Id. In cases challenging prison

conditions, the culpable state of mind is deliberate indifference. Whitley v. Albers,

475 U.S. 312, 319 (1986).

      “[A]cting or failing to act with deliberate indifference to a substantial risk of

serious harm to a prisoner is the equivalent of recklessly disregarding that risk.”

Farmer v. Brennen, 511 U.S. 825, 836 (1994). This means that a prison official

will not be liable under the Eighth Amendment for denying a prisoner humane

conditions of confinement “unless the official knows of and disregards an

excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.

      Plaintiff’s complaint asserts that he was given what amounted to a work

detail to assist with an incapacitated prisoner. While the Sixth Circuit has not

explicitly held that prison work conditions are conditions of confinement subject to


                                          5
 Case 4:21-cv-10115-SDD-DRG ECF No. 5, PageID.28 Filed 05/27/21 Page 6 of 8




Eighth Amendment scrutiny, several other circuits and district courts within the

Sixth Circuit, including the Eastern District of Michigan, have so held. See e.g.,

Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994) (collecting cases); Bibbs v.

Armontrout, 943 F.2d 26, 27 (8th Cir. 1991) (holding that prison work conditions

are conditions of confinement under the Eighth Amendment); Jackson v. Cain, 864

F.2d 1235, 1245 (5th Cir. 1989) (“We have found, that in certain circumstances,

prison work conditions may amount to cruel and unusual punishment.”); Johnson

v. Campbell, 25 Fed. Appx. 287, 288 (6th Cir. 2001) (unpublished) (rejecting

prisoner plaintiff’s Eighth Amendment claim for injuries suffered while working at

a recycling center because defendants were at most negligent for creating the

dangerous work conditions, and a prisoner “cannot base an Eighth Amendment

claim on mere negligence”).

      Assuming the intentional placing of prisoners in dangerous working

conditions can violate the Eighth Amendment, Plaintiff must still plead sufficient

facts to state a claim under Farmer’s two-part test. Applying that test here,

Plaintiff’s complaint is too threadbare to state a claim. He does not allege facts

regarding the difficulty or dangerousness of the task he was asked to perform. The

incident is alleged to have occurred on July 31, 2020, well into the COVID-19

crises. Yet the complaint does not state whether the incident happened on a

COVID unit. Certainly by July the MDOC was not and could not keep all


                                          6
 Case 4:21-cv-10115-SDD-DRG ECF No. 5, PageID.29 Filed 05/27/21 Page 7 of 8




prisoners at all facilities physically separate from one another. Moreover, other

than a reference to a flight of stairs, the complaint is short on allegations about

what exactly Plaintiff was directed to do. The allegations made are insufficient to

allow the Court to determine whether Plaintiff was asked to do something that was

sufficiently serious to satisfy the objective component of the Farmer test.

      As for the second factor, the complaint must assert that “the official knows

of and disregards an excessive risk.” Farmer, 511 U.S. at 837. Here, the

complaint fails to disclose that any of the named Defendants knew about Plaintiff’s

back condition. That is, Plaintiff does not allege facts showing that Defendants

were aware of any risk of serious harm to Plaintiff’s back if they did not know of

his pre-existing medical condition. As it stands, Plaintiff has failed to state an

Eighth Amendment claim against Defendants Purdom, Wisner, Rivard, or

Donahue.

      Rather than summarily dismiss the complaint in its entirety, however, a

district court has discretion to allow a plaintiff to amend his complaint to avoid

dismissal under the Prisoner Litigation Reform Act. See LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013). Though the complaint does not presently contain

sufficient factual allegation to state a claim against these Defendants, the allegation

that have been made suggest that Plaintiff may plausibly state a claim for relief if

he provides the Court with more information about the incident. Thus, in lieu of


                                           7
 Case 4:21-cv-10115-SDD-DRG ECF No. 5, PageID.30 Filed 05/27/21 Page 8 of 8




dismissing the complaint, the Court orders Plaintiff to show cause within thirty

days of this order why the complaint should not be dismissed for failing to state a

claim upon which relief can be granted against Defendants Purdon, Wisner,

Rivard, and Donahue.

IV.   CONCLUSION

      Accordingly, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C.

§ 1997e(c), the Court will dismiss the complaint for Plaintiff’s failure to state a

claim against Defendants Washington and Chapman

      Plaintiff is directed to show cause within thirty days of the date of this order

why the complaint should not be dismissed with respect to the remaining named

Defendants.

      IT IS SO ORDERED.

Dated: May 27, 2021                     s/Stephanie Dawkins Davis
                                        Stephanie Dawkins Davis
                                        United States District Judge




                                           8
